Title: To Thomas Jefferson from Edmund Custis, 15 March 1801
From: Custis, Edmund
To: Jefferson, Thomas



Respected Sir/
Baltimore 15 March 1801—

When I had the honor of waiting on you with a letter from my Frd. Colo. Cabell, I had intended myself the pleasure of calling on you again, but unavoidably left the City, earlier than was intended—Permit me, Sir to take the liberty of repeating that I have been among the Number of the Unfortunate & being Verging to the Stage of Old Age & of course less able to encounter the Toiles of life than Usual, Solicit a place within your Memory & at some convt. time a hope of experiencing your friendly patronage in favouring me with some employmt. that may enable me to support a family that has been accustom’d to better fate, & this I wou’d not presume to expect, were I not found as competent to the task as many who have had a preference.—I have the pleasing satisfaction of being well known by Gentn. of first respectability, Many of whom are now Members of Congress from Virginia, & with whom have long Serv’d in a legislative capacity,—I wou’d not presume to be pointed, but being now a Citizen of Baltimore,—Employmt. thereabt. wou’d be most desirable—I am with every Sentiment
of Respect, Your Mo. Obt. Servt—

Edmd. Custis

